

	

		III 

		109th CONGRESS

		1st Session

		S. CON. RES. 9

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Ensign (for himself

			 and Mr. Dodd) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Recognizing the second century of Big

		  Brothers Big Sisters, and supporting the mission and goals of that

		  organization.

	

	

		

			Whereas the year 2004 marked

			 the 100th anniversary of the founding of Big Brothers Big Sisters;

		

			Whereas Congress chartered

			 Big Brothers in 1958;

		

			Whereas Ernest Coulter

			 recognized the need for adult role models for the youth he saw in court in New

			 York City in 1904 and recruited Big Brothers to serve as

			 mentors, beginning the Big Brothers movement;

		

			Whereas Big Brothers Big

			 Sisters is the oldest, largest youth mentoring organization in the nation,

			 serving over 220,000 children in 2004 and approximately 2,000,000 since its

			 founding 100 years ago;

		

			Whereas Big Brothers Big

			 Sisters has historically been supported through the generosity of individuals

			 who have believed in the organization's commitment to matching at-risk children

			 with caring, volunteer mentors;

		

			Whereas Big Brothers and Big

			 Sisters have given countless hours and forever changed the lives of America's

			 children, contributing over 10,500,000 volunteer hours at an estimated value of

			 $190,000,000 in 2004;

		

			Whereas evidence-based

			 research has shown that Big Brothers Big Sisters mentoring model improves a

			 child's academic performance and relationships with teachers, parents, and

			 peers, decreases the likelihood of youth violence and drug and alcohol use, and

			 raises self-confidence levels;

		

			Whereas 454 local Big

			 Brothers Big Sisters agencies are currently contributing to the quality of life

			 of at-risk youth in over 5,000 communities across the United States; and

		

			Whereas the future of Big

			 Brothers Big Sisters depends not only on its past impact, but also on the

			 future accomplishments of its Little Brothers and Little Sisters and the

			 continued commitment to its Big Brothers and Big Sisters: Now, therefore, be

			 it

		

	

		

			That Congress—

			

				(1)

				recognizes the second century

			 of Big Brothers Big Sisters, supports the mission and goals of the

			 organization, and commends Big Brothers Big Sisters for its commitment to

			 helping children in need reach their potential through professionally supported

			 one to one mentoring relationships with measurable results;

			

				(2)

				asks all Americans to join in

			 marking the beginning of Big Brothers Big Sisters' second century and support

			 the organization's next 100 years of service on behalf of America's children;

			 and

			

				(3)

				encourages Big Brothers Big

			 Sisters to continue to strive towards serving 1,000,000 children

			 annually.

			

